Citation Nr: 9920601	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which notified the veteran that he was 
ineligible for payment of educational assistance benefits 
under Chapter 30.  A notice of disagreement was received in 
November 1997, and a statement of the case was issued in 
February 1998.  The veteran's substantive appeal was received 
in February 1998.  In September 1998 the veteran testified at 
a video conference hearing at the RO in lieu of a Travel 
Board hearing.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1976 to 
October 1978.

2.  The veteran did not serve on active duty continuously for 
three years after June 30, 1985, nor was he discharged or 
released from active duty after June 30, 1985, because of a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, for hardship, for 
convenience of the Government after completing 30 months of a 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code have not been met.  38 U.S.C.A. § 3011 (West 
1991); 38 C.F.R. §§ 21.7040, 21.7044 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his active duty service 
should make him eligible for educational assistance benefits 
under Chapter 30.

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.  In this case, the evidence of record indicates that 
the veteran first entered on active duty in August 1976; 
therefore, he does not qualify for Chapter 30 educational 
benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  To convert Chapter 34 benefits to Chapter 
30 benefits, a veteran must have served on active duty at any 
time during the period between October 19, 1984, and July 1, 
1985, and have continued on active duty without a break in 
service for three years after June 30, 1985, or have been 
discharged after June 30, 1985, for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  In this case, even 
assuming for the sake of argument that the veteran had 
remaining Chapter 34 eligibility as of December 31, 1989, the 
veteran did not serve on active duty between October 19, 1984 
and July 1, 1985, nor did he serve continuously for three 
years after June 30, 1985, nor was he discharged for any of 
the aforementioned reasons.  In short, based on the veteran's 
period of active service, he does not qualify for Chapter 30 
educational benefits under 38 U.S.C.A. § 3011(a)(1)(B).

The Board acknowledges and is sympathetic to the arguments 
given by the veteran, including those advanced at the 
September 1998 video hearing before the undersigned Board 
Member.  However, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance are clear and specific.  The Board is not free to 
deviate from the law as passed by the Congress.  Based on the 
foregoing, the Board finds that there is simply no legal 
basis to find the veteran eligible for educational assistance 
benefits under Chapter 30.  As the disposition of this claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

